The Disciplinary Review Board having filed with the Court its decision in DRB 17-128, recommending that as a matter of final discipline pursuant to Rule 1:20-13(c), FREDDY JACOBS of FOREST HILLS, NEW YORK, who was admitted to the bar of this State in 1988, and who has been temporarily suspended from the practice of law since July 20, 2015, be disbarred, based on his plea of guilty in the United States District Court, Southern District of New York, to one count of conspiracy to *967commit immigration fraud, contrary to 18 U.S.C. § 1546(a) and to U.S.C. § 371, conduct in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer's honesty, trustworthiness, or fitness as a lawyer);
And FREDDY JACOBS having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
**500It is ORDERED that FREDDY JACOBS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that FREDDY JACOBS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by FREDDY JACOBS pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that FREDDY JACOBS comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.